Exhibit 10.3

Execution Version

WARRANT AMENDMENT AGREEMENT

This Warrant Amendment Agreement (the “Agreement”) is made as of August 10,
2016, by and between TapImmune Inc., a Nevada corporation (the “Company”), and
each of the warrant holders (each, including its successors and assigns, a
“Holder” and collectively, the “Holders”), identified on the signature pages
hereto, of certain Series A Warrants, Series C Warrants, Series D Warrants and
Series E Warrants to purchase common stock, par value $0.001 per share (the
“Common Stock”), of the Company, originally issued by the Company on January 12,
2015.

RECITALS

WHEREAS, the Company, each of the Holders and certain other holders are parties
to that certain Securities Purchase Agreement, dated as of January 12, 2015 (the
“Securities Purchase Agreement”), pursuant to which, among other things, the
Holders purchased from the Company certain Series A Warrants, Series B Warrants,
Series C Warrants, Series D Warrants and Series E Warrants (collectively with
Eastern Capital Limited, the “Other Holders”);

WHEREAS, the Company’s outstanding Series A Warrants, Series C Warrants, Series
D Warrants and Series E Warrants (collectively, the “Warrants”) contain certain
provisions relating to anti-dilution and other provisions that create accounting
treatment of the Warrants as a derivative liability on the balance sheets of the
Company;

WHEREAS, Section 9 of each of the Series A Warrants, Series C Warrants, Series D
Warrants and Series E Warrants, respectively, requires the written consent of
the Holder to amend the terms thereof;

WHEREAS, the Company and each of the Holders wish to enter into this Agreement,
pursuant to which, among other things, (i) the Holders agree to amend the
Warrants and remove such provisions so that the Warrants will be classified as
equity instruments on the balance sheets of the Company and (ii) the Company
shall issue to the Holders additional shares of Common Stock and warrants to
purchase Common Stock as set forth next to the Holder’s name on Schedule
I attached hereto.

AGREEMENT

NOW, THEREFORE, IT IS RESOLVED, in consideration of mutual covenants herein
contained and other good and valuable consideration, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the undersigned hereby agree
as follows:

 

1. Amendment of the Warrants; Exercise of Warrants and PIPE.

(a) Subject to the satisfaction (or waiver) of the closing conditions set forth
in Section 10 hereof, upon the Closing (as herein defined) the Series A
Warrants, Series C Warrants, Series D Warrants and Series E Warrants will be
amended as set forth in Exhibit A-1, Exhibit A-2, Exhibit A-3 and Exhibit A-4
hereto, respectively (the “Amended Series A Warrants,” the “Amended Series C
Warrants,” the “Amended Series D Warrants” and the “Amended Series E Warrants,”
respectively, and collectively the “Amended Warrants”).

 

1



--------------------------------------------------------------------------------

(b) Following the Closing, the Holder shall have the right to exercise the
Amended Warrants based on the amended terms without having received a new
certificate evidencing such Amended Warrants.

(c) Before or simultaneous with the execution hereof, the Holders and the Other
Holders shall have delivered to the Company duly executed irrevocable notices of
exercise, in the form attached hereto as Exhibit C, for the exercise of an
aggregate of 12.0 million Series C Warrants and Series C-1 Warrants, as
applicable, at the exercise price of $0.50 per share. Subject to the
satisfaction or waiver of the closing conditions set forth in Section 10(a)
hereof, the exercise price for the warrants being exercised shall be delivered
to the Company on the first business day after the date of the execution of this
Agreement.

(d) Before or simultaneous with the execution hereof, investors in the PIPE (as
such term is defined below) shall have delivered to the Company duly executed
and acceptable irrevocable subscription agreements in an aggregate amount of at
least $2.0 million in gross proceeds to the Company. The purchase price for the
securities sold in the PIPE shall be delivered to the Company at or prior to the
Closing.

 

2. Closing. Upon the terms and subject to the conditions set forth herein, the
closing of this Agreement and the exercise of the Series C Warrants and the
Series C-1 Warrants contemplated in Section 1 (the “Closing”) will take place at
2:00 p.m., New York time, on the first business day after the satisfaction or
waiver of the closing conditions set forth in Section 10 at Closing, at the
offices of Shumaker, Loop & Kendrick, LLP, 101 E. Kennedy Blvd., Suite 2800,
Tampa, Florida, unless this Agreement has been terminated pursuant to its terms
or unless another time, date or place is agreed to in writing by the
parties. The date on which the Closing occurs is referred to herein as the
“Closing Date.”

 

3. Issuance of Additional Shares and Warrants. Within three (3) Trading Days
following the Closing Date, the Company shall issue and deliver to the Holders
shares of Common Stock (the “Additional Shares”) and five-year warrants to
purchase Common Stock, with an exercise price of $0.60 per share (appropriately
adjusted for any stock split, reverse stock split, stock dividend or other
reclassification or combination of the Common Stock occurring after the date
hereof), in the form of Series F Warrants, attached hereto as Exhibit B and in
such amounts as set forth next to the Holder’s name on Schedule I attached
hereto (the “Additional Warrants,” and collectively with the Additional Shares,
the “Additional Shares and Warrants”). In addition, within three (3) Trading
Days following the Closing Date, the Company shall deliver to the Holder the
Amended Series A Warrants, the Amended Series C Warrants, the Amended Series D
Warrants and the Amended Series E Warrants. Following the Closing Date, the
Holder shall deliver to the Company the outstanding Series A Warrants, Series C
Warrants, Series D Warrants and Series E Warrants held by Holder.

 

2



--------------------------------------------------------------------------------

4. Legends.

(a) The Holder understands that the Additional Shares and Warrants are not, and
will not be, registered under the Securities Act, or the securities laws of any
state and, accordingly, each certificate, if any, representing such Additional
Shares and Warrants shall bear a legend substantially similar to the following:

“THIS SECURITY HAS NOT BEEN REGISTERED WITH THE SECURITIES AND EXCHANGE
COMMISSION OR THE SECURITIES COMMISSION OF ANY STATE IN RELIANCE UPON AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE
“SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE OFFERED OR SOLD EXCEPT PURSUANT
TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT OR PURSUANT TO
AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN ACCORDANCE WITH
APPLICABLE STATE SECURITIES LAWS. THIS SECURITY MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT WITH A REGISTERED BROKER-DEALER OR OTHER LOAN
WITH A FINANCIAL INSTITUTION THAT IS AN “ACCREDITED INVESTOR” AS DEFINED IN RULE
501(a) UNDER THE SECURITIES ACT OR OTHER LOAN SECURED BY SUCH SECURITIES.”

(b) Certificates evidencing the Additional Shares and the shares underlying the
Additional Warrants (the “Warrant Shares”) shall not contain any legend
(including the legend set forth in Section 4(a) hereof), (i) while a
registration statement covering the resale of such security is effective under
the Securities Act, (ii) following any sale of such Additional Shares or Warrant
Shares pursuant to Rule 144, (iii) if such Additional Shares or Warrant Shares
are eligible for sale under Rule 144, without the requirement for the Company to
be in compliance with the current public information required under Rule 144 as
to such Additional Shares and Warrant Shares and without volume or
manner-of-sale restrictions, (iv) if such Additional Shares or Warrant Shares
may be sold under Rule 144 and the Company is then in compliance with the
current public information required under Rule 144 as to such Additional Shares
or Warrant Shares (assuming a cashless exercise of the Additional Warrants with
respect to the Warrant Shares), or (v) if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the Securities and
Exchange Commission (the “Commission”)). The Company shall cause its counsel to
issue a legal opinion to the transfer agent promptly after the Delegend Date if
required by the Company and/or the transfer agent to effect the removal of the
legend hereunder, which opinion shall be in form and substance reasonably
acceptable to the Holder. If all or any portion of an Additional Warrant is
exercised at a time when there is an effective registration statement to cover
the resale of the Warrant Shares, or if such Warrant Shares may be sold under
Rule 144 and the Company is then in compliance with the current public
information required under Rule 144, or if the Additional Shares or Warrant
Shares may be sold under Rule 144 without the requirement for the Company to be
in compliance with the current public information required under Rule 144 as to
such Additional Shares or Warrant Shares or if such legend is not otherwise
required under applicable requirements of the Securities Act (including judicial

 

3



--------------------------------------------------------------------------------

interpretations and pronouncements issued by the staff of the Commission) then
such Additional Shares and Warrant Shares shall be issued free of all legends.
The Company agrees that following the Delegend Date or at such time as such
legend is no longer required under this Section 4(b), it will, no later than
three (3) Trading Days following the delivery by a Holder to the Company or the
transfer agent of a certificate representing Additional Shares or Warrant
Shares, as the case may be, issued with a restrictive legend (such third Trading
Day, the “Legend Removal Date”), deliver or cause to be delivered to such Holder
a certificate representing such shares that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to the transfer agent that enlarge the restrictions on transfer set
forth in this Section 4. Certificates for Additional Shares or Warrant Shares
subject to legend removal hereunder shall be transmitted by the transfer agent
to the Holder by crediting the account of the Holder’s prime broker with the
Depository Trust Company System as directed by such Holder. “Delegend Date”
means the earliest of the date that (a) a registration statement with respect to
the Additional Shares and Warrant Shares has been declared effective by the
Commission, (b) all of the Additional Shares and Warrant Shares have been sold
pursuant to Rule 144 or may be sold pursuant to Rule 144 without the requirement
for the Company to be in compliance with the current public information required
under Rule 144 and without volume or manner-of-sale restrictions or (c)
following the six (6) month anniversary of the Closing Date provided that a
Holder of Additional Shares or Warrant Shares is not an Affiliate of the
Company, the Company is in compliance with the current public information
required under Rule 144 (“Current Public Information Requirement”) and all of
the Additional Shares and Warrant Shares may be sold pursuant to Rule 144 or an
exemption from registration under Section 4(a)(1) of the Securities Act without
volume or manner-of-sale restrictions; provided, further, however, that if the
Company fails to comply with the Current Public Information Requirement at any
time following the six (6) month anniversary of the Closing Date and the one (1)
year anniversary of the Closing Date, the Company shall promptly provide notice
to the Holder and the Holder undertakes not to sell any of the Additional Shares
and the Additional Warrants pursuant to Rule 144 until the Company notifies the
Holder that it has regained compliance with the Current Public Information
Requirement.

(c) In addition to such Holder’s other available remedies, the Company shall pay
to a Holders, in cash, the greater of (A) as partial liquidated damages and not
as a penalty, for each $1,000 of Additional Shares (based on the weighted
average price of the shares on Common Stock on the date such securities are
submitted to the transfer agent) delivered for removal of the restrictive legend
and subject to Section 4(b), $5 per Trading Day (increasing to $10 per Trading
Day five (5) Trading Days after such damages have begun to accrue) for each
Trading Day after (x) the Legend Removal Date until such certificate is
delivered without a legend or (y) the Company fails to Comply with the Current
Public Information Requirement, and (B) if either (i) the Company fails to issue
and deliver (or cause to be delivered) to a Holder by the Legend Removal Date
the Additional Shares or the Warrant Shares so delivered to the Company by such
Holder electronically without any restrictive and other legends by crediting
such aggregate number of shares to such Holder’s or its designee’s balance
account with DTC through its Deposit / Withdrawal At Custodian System, or (ii)
after the Legend Removal Date such Holder purchases (in an open market
transaction or otherwise) shares to deliver in satisfaction of a sale by such
Holder of all or any portion of the number of Additional Shares and Warrant
Shares, or a sale of a number of Shares and

 

4



--------------------------------------------------------------------------------

Warrant Shares equal to all or any portion of the number of Shares and Warrant
Shares that such Holder anticipated receiving from the Company without any
restrictive legend, then, an amount equal to the excess of such Holder’s total
purchase price (including brokerage commissions and other out-of-pocket
expenses, if any) for the shares so purchased (including brokerage commissions
and other out-of-pocket expenses, if any) (the “Buy-In Price”) over the product
of (x) such number of Additional Shares and Warrant Shares that the Company was
required to deliver to such Holder by the Legend Removal Date multiplied by (y)
the lowest closing sale price of the shares of Common Stock on any Trading Day
during the period commencing on the date of the delivery by such Holder to the
Company of the applicable Additional Shares and Warrant Shares (as the case may
be) and ending on the date of such delivery and payment under this clause (c).

 

5. Public Information. At any time during the period commencing from the six (6)
month anniversary of the date hereof and ending at such time that all of the
Additional Shares and Warrant Shares may be sold without the requirement for the
Company to be in compliance with Rule 144(c)(1) and otherwise without
restriction or limitation pursuant to Rule 144, if the Company (i) shall fail
for any reason to satisfy the current public information requirement under Rule
144(c) or (ii) has ever been an issuer described in Rule 144(i)(1)(i) or becomes
an issuer in the future, and the Company shall fail to satisfy any condition set
forth in Rule 144(i)(2) (a “Public Information Failure”) then, in addition to
such Holder’s other available remedies, the Company shall pay to a Holder, in
cash, as partial liquidated damages and not as a penalty, by reason of any such
delay in or reduction of its ability to sell the Additional Shares and Warrant
Shares, an amount in cash equal to two percent (2.0%) of the aggregate market
price of such Holder’s Additional Shares and Warrant Shares on the day of a
Public Information Failure and on every thirtieth (30th) day (pro rated for
periods totaling less than thirty (30) days) thereafter until the earlier of (a)
the date such Public Information Failure is cured and (b) such time that such
public information is no longer required for the Holders to transfer the
Additional Shares and Warrant Shares pursuant to Rule 144. The payments to which
a Purchaser shall be entitled pursuant to this Section 5 are referred to herein
as “Public Information Failure Payments.” Public Information Failure Payments
shall be paid on the earlier of (i) the last day of the calendar month during
which such Public Information Failure Payments are incurred and (ii) the third
(3rd) Trading Day after the event or failure giving rise to the Public
Information Failure Payments is cured. In the event the Company fails to make
Public Information Failure Payments in a timely manner, such Public Information
Failure Payments shall bear interest at the rate of 1.5% per month (pro rated
for partial months) until paid in full. Nothing herein shall limit such Holder’s
right to pursue actual damages for the Public Information Failure, and such
Holder shall have the right to pursue all remedies available to it at law or in
equity including, without limitation, a decree of specific performance and/or
injunctive relief.

 

6. Representations and Warranties of the Company. The Company represents,
warrants and covenants to the Holders as follows.

(a) Each of the Company and its Subsidiaries (as defined below) are entities
duly organized and validly existing and in good standing under the laws of the
jurisdiction in which they are formed, and have the requisite power and
authorization to own their properties and to carry on their business as now
being conducted and as presently proposed

 

5



--------------------------------------------------------------------------------

to be conducted. Each of the Company and each of its Subsidiaries is duly
qualified as a foreign entity to do business, and is in good standing, in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not have a Material
Adverse Effect. As used in this Agreement, “Material Adverse Effect” means any
material adverse effect on (i) the business, properties, assets, liabilities,
operations (including results thereof), condition (financial or otherwise) or
prospects of the Company or its Subsidiaries, taken as a whole, (ii) the
transactions contemplated hereby or (iii) the authority or ability of the
Company to perform any of its obligations hereunder. Other than its
Subsidiaries, there is no Person in which the Company, directly or indirectly,
(i) owns any of the capital stock or holds an equity or similar interest or (ii)
controls or operates all or any part of the business, operations or
administration of such Person. A “Subsidiary” means any Person (as defined in
the Securities Purchase Agreement) in which the Company, directly or indirectly,
(i) owns any of the outstanding capital stock or holds any equity or similar
interest of such Person or (ii) controls or operates all or any part of the
business, operations or administration of such Person, and all of the foregoing.
As of the date of this Agreement, the Company has no Subsidiaries other than
GeneMax Pharmaceuticals Inc.

(b) The Company has the requisite power and authority to enter into and perform
its obligations under this Agreement and to deliver the Amended Warrants and
issue the Additional Shares and Warrants in accordance with the terms
hereof. The execution and delivery of this Agreement by the Company, and the
consummation by the Company of the transactions contemplated hereby (including,
without limitation, the issuance of the Amended Warrants and the Additional
Shares and Warrants) have been duly authorized by the Company’s board of
directors and (other than filings as may be required by applicable federal and
state securities laws regarding the issuance of the Additional Shares and
Warrants), no further filing, consent or authorization is required by the
Company, its board of directors or its stockholders or other governing body.
This Agreement has been and the other documents or instruments to be delivered
on or prior to the Closing Date will be duly executed and delivered by the
Company, and upon such execution will constitute the legal, valid and binding
obligations of the Company, enforceable against the Company in accordance with
their respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation or similar laws relating to, or affecting generally, the
enforcement of applicable creditors’ rights and remedies.

(c) The issuance of the Additional Shares and the Additional Warrants (and the
shares issuable thereunder) have been duly authorized and upon issuance in
accordance with the terms of this Agreement shall be validly issued, fully paid
and non-assessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with respect to the issuance thereof. The Company
shall have reserved from its duly authorized capital stock as of the Closing
Date number of shares underlying the Amended Warrants and the Additional
Warrants (determined without taking into account any limitations on the exercise
of the Amended Warrants and the Additional Warrants set forth therein). Upon
exercise in accordance with the Amended Warrants or the Additional Warrants, the
underlying shares, when issued, will be validly issued, fully paid and
nonassessable and free from all preemptive or similar rights, taxes, liens,
charges and other encumbrances with

 

6



--------------------------------------------------------------------------------

respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock. The offer and issuance by the Company of
the Additional Shares and the Additional Warrants (including the shares issuable
thereunder) are exempt from registration pursuant to Section 4(a)(2) of the 1933
Act.

(d) The execution, delivery and performance of this Agreement by the Company and
the consummation by the Company of the transactions contemplated hereby
(including, without limitation, the issuance of Additional Shares and the
Additional Warrants (including the shares issuable thereunder) and the
reservation for issuance of the Amended Warrants (including the shares issuable
thereunder), the Additional Shares and the Additional Warrants (including the
shares issuable thereunder) as contemplated under Section 6(c) above) will not
(i) result in a violation of the Company’s articles of incorporation or other
organizational documents of the Company or any of its Subsidiaries, any capital
stock of the Company or any of its Subsidiaries or bylaws of the Company or any
of its Subsidiaries, (ii) conflict with, or constitute a default (or an event
which with notice or lapse of time or both would become a default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or (iii) result in a violation of any law,
rule, regulation, order, judgment or decree (including foreign, federal and
state securities laws and regulations and the rules and regulations of the
principal market on which the Common Stock is quoted or traded and including all
applicable federal laws, rules and regulations) applicable to the Company or any
of its Subsidiaries or by which any property or asset of the Company or any of
its Subsidiaries is bound or affected except, in the case of clause (ii) or
(iii) above, to the extent such violations that could not reasonably be expected
to have a Material Adverse Effect.

(e) Neither the Company nor any Subsidiary is required to obtain any consent
from, authorization or order of, or make any filing or registration with (other
than any filings as may be required by any federal and state securities laws),
any governmental entity or other self-regulatory organization or body or any
other Person in order for it to execute, deliver or perform any of its
respective obligations under or contemplated by this Agreement, in each case, in
accordance with the terms hereof or thereof. All consents, authorizations,
orders, filings and registrations which the Company or any Subsidiary is
required to obtain pursuant to the preceding sentence have been obtained or
effected on or prior to the Closing Date, and neither the Company nor any of its
Subsidiaries are aware of any facts or circumstances which might prevent the
Company or any of its Subsidiaries from obtaining or effecting any of the
registration, application or filings contemplated by this Agreement.

(f) Schedule I shall include a complete and final list of all of the Amended
Warrants and the Company shall not have entered into or otherwise agreed to any
agreement, arrangement or understanding (including, without limitation, any
purchase agreement, warrant amendment or other document) with, or issued
securities to, or any Other Holders that would provide for different
(disproportional or otherwise) rights or consideration than what is being
offered to the Holders hereunder nor shall there any be any side or other
letters, agreements or understandings with any Other Holder not provided for in
this Agreement (adjusted ratably). The Company will file a supplement to the
registration statements on Form S-1, Commission File Nos. 333-205757 and
333-196115 (as amended or supplemented

 

7



--------------------------------------------------------------------------------

by any prospectus supplement, including post effective amendments) immediately
following the Effective Date to disclose the transactions contemplated hereby,
and shall maintain the effectiveness of the registration statements and the
availability of the prospectus included therein for the resale of the shares
underlying the Amended Series A Warrants, Amended Series C Warrants, Amended
Series D Warrants and Amended Series E Warrants. The Company shall use its best
efforts to cause such registration statements to remain available to the Holder
following the date hereof.

(g) Except as set forth in Schedule 6(g) hereof, the Company is not now, and
following the Closing Date will not be, liable for any brokerage, finder’s or
solicitation fees or commissions with respect to the transactions contemplated
by this Agreement.

(h) Except as set forth in Schedule 6(h) hereof, immediately after the
consummation of the transactions contemplated by this Agreement, the Company
shall have no outstanding financial instruments that must be accounted for as
derivative liabilities on its balance sheets having a value in an aggregate
amount that exceed $50,000.

(i) The Company has filed all reports, schedules, forms, statements and other
documents required to be filed by the Company under the Exchange Act, including
pursuant to Section 13(a) or 15(d) thereof, for the two years preceding the date
hereof (or such shorter period as the Company was required by law or regulation
to file such material) (the foregoing materials, including the exhibits thereto
and documents incorporated by reference therein, being collectively referred to
herein as the “SEC Documents”) on a timely basis or has received a valid
extension of such time of filing and has filed any such SEC Documents prior to
the expiration of any such extension. As of their respective dates, the SEC
Documents complied in all material respects with the requirements of the
Exchange Act, and none of the SEC Documents, except as set forth in Schedule
6(i) hereof, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading. The financial statements of the Company
included in the SEC Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated Subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments.

(j) As of the date hereof, the authorized capital stock of the Company consists
of (i) 500,000,000 shares of Common Stock, of which 71,416,267 shares are issued
and outstanding and 68,403,289 shares are reserved for issuance pursuant to
securities exercisable or exchangeable for, or convertible into, shares of
Common Stock (other than the securities issued in connection with the PIPE) and
(ii) 5,000,000 shares of preferred stock, of which, (A) 1,250,000 shares have
been designated as Series A Preferred Stock, no such

 

8



--------------------------------------------------------------------------------

shares being issued and outstanding, and (B) 1,500,000 shares have been
designated as Series B Preferred Stock, no such shares being issued and
outstanding. No shares of Common Stock are held in treasury. All of such
outstanding shares are duly authorized and have been, or upon issuance will be,
validly issued and are fully paid and non-assessable. 21,123,675 shares of the
Company’s issued and outstanding Common Stock on the date hereof are owned by
Persons who are “Affiliates” (as defined in Rule 405 of the 1933 Act and
calculated based on the assumption that only officers, directors and holders of
at least 10% of the Company’s issued and outstanding Common Stock are
“Affiliates” without conceding that any such Persons are “Affiliates” for
purposes of federal securities laws) of the Company or any of its
Subsidiaries. None of the Company’s or any Subsidiary’s capital stock is subject
to preemptive rights or any other similar rights or any liens or encumbrances
suffered or permitted by the Company or any Subsidiary and, except as set forth
in Schedule 6(j) hereof, there are no outstanding options, warrants, scrip,
rights to subscribe to, calls or commitments of any character whatsoever
relating to, or securities or rights convertible into, or exercisable or
exchangeable for, any capital stock of any of the Company or Company’s
Subsidiaries, or contracts, commitments, understandings or arrangements by which
the Company or any of its Subsidiaries is or may become bound to issue
additional capital stock of the Company or any of the Company’s Subsidiaries or
options, warrants, scrip, rights to subscribe to, calls or commitments of any
character whatsoever relating to, or securities or rights convertible into, or
exercisable or exchangeable for, any capital stock of the Company or any of its
Subsidiaries with an aggregate value that exceed $50,000. Except as set forth in
the SEC Documents, (A) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness of the Company or any of its Subsidiaries or by which
the Company or any of its Subsidiaries is or may become bound; (B) there are no
financing statements securing obligations in any amounts filed in connection
with the Company or any of its Subsidiaries; (C) there are no agreements or
arrangements under which the Company or any of its Subsidiaries is obligated to
register the sale of any of their securities under the 1933 Act, except as set
forth in Schedule 6(j) hereto; (D) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries; (E) except as set forth in Schedule 6(j) hereto, there are no
securities or instruments containing anti-dilution or similar provisions in an
aggregate amount that exceed $50,000 that will be triggered by the issuance of
the Securities; (F) neither the Company nor any Subsidiary has any stock
appreciation rights or “phantom stock” plans or agreements or any similar plan
or agreement; and (G) neither the Company nor any of its Subsidiaries have any
liabilities or obligations required to be disclosed in the SEC Documents which
are not so disclosed in the SEC Documents, other than those incurred in the
ordinary course of the Company’s or its Subsidiaries’ respective businesses and
which, individually or in the aggregate, do not or would not have a Material
Adverse Effect. The SEC Documents contain true, correct and complete copies of
the Company’s Articles of Incorporation, as amended and as in effect on the date
hereof, and the Company’s bylaws, as amended and as in effect on the date
hereof, and the terms of all securities convertible into, or exercisable or
exchangeable for, shares of Common Stock and the material rights of the holders
thereof in respect thereto.

(k) After giving effect to the transactions contemplated by this Agreement, the
Company has sufficient authorized shares of Common Stock to issue upon the
conversion of all outstanding shares of the Company’s convertible securities,
and the exercise of all Amended Warrants and the Additional Warrants and all
outstanding warrants as of the date hereof.

 

9



--------------------------------------------------------------------------------

7. Representations and Warranties of the Holders. Each Holder represents,
warrants and covenants to the Company as follows:

(a) The Holder is either an individual or an entity duly incorporated or formed,
validly existing and in good standing under the laws of the jurisdiction of its
incorporation or formation with full capacity, right, corporate, partnership,
limited liability company or similar power and authority, as applicable, to
enter into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution and delivery of
this Agreement and performance by the Holder of the transactions contemplated by
this Agreement have been duly authorized by all necessary corporate,
partnership, limited liability company or similar action, as applicable, on the
part of the Holder. This Agreement has been duly executed by the Holder, and
when delivered by the Holder in accordance with the terms hereof, will
constitute the valid and legally binding obligation of the Holder, enforceable
against it in accordance with its terms, except: (i) as limited by general
equitable principles and applicable bankruptcy, insolvency, reorganization,
moratorium and other laws of general application affecting enforcement of
creditors’ rights generally, (ii) as limited by laws relating to the
availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

(b) The Holder is acquiring the Additional Shares and Warrants hereunder as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Additional Shares and Warrants (this representation and
warranty not limiting the Holder’s right to sell the Additional Shares and
Warrants in compliance with applicable federal and state securities laws). The
Holder is acquiring the Additional Shares and Warrants hereunder in the ordinary
course of its business.

(c) The Holder understands that the Additional Shares and Warrants are being
offered and sold to in reliance upon specific exemptions from the registration
requirements of the Securities Act and state securities laws and that the
Company is relying upon the truth and accuracy of, and the Holder’s compliance
with, the representations, warranties, covenants, agreements, acknowledgments
and understandings of the Holder contained in this Agreement in order to
determine the availability of such exemptions and the eligibility of the Holder
to acquire the Additional Shares and Warrants.

(d) The Holder understands that its investment in the securities of the Company
hereunder involves a significant degree of risk, and the Holder has full
cognizance of and understands all of the risk factors related to its purchase of
the Additional Shares and Warrants, including, but not limited to, those risk
factors including in the SEC Documents. The Holder understands that no
representation is being made as to the future value of the Additional Shares and
Warrants.

 

10



--------------------------------------------------------------------------------

(e) At the time the Holder was offered the Shares hereunder, it was, and as of
the date hereof it is, either: (i) an “accredited investor” as defined in Rule
501 of Regulation D promulgated under the Securities Act or (ii) a “qualified
institutional buyer” as defined in Rule 144A under the Securities Act. The
Holder is not required to be registered as a broker-dealer under Section 15 of
the Exchange Act.

(f) The Holder, either alone or together with its representatives, has such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Additional Shares and Warrants, and has so evaluated the merits and risks
of such investment. The Holder is able to bear the economic risk of an
investment in the Additional Shares and Warrants and, at the present time, is
able to afford a complete loss of such investment.

(g) The Holder owns (i) a number of Series A Warrants, Series D Warrants and
Series E Warrants equal to the number of Amended Series A Warrants, Amended
Series D Warrants and Amended Series E Warrants reflected on Schedule I attached
hereto, and (ii) a number of Series C Warrants equal to the aggregate number of
Amended Series C Warrants, if any, and Series C Warrants being exercised
simultaneous herewith, both as reflected on Schedule I attached hereto.

The representations and warranties of the Holder shall in no way limit or modify
the representations and warranties of the Company set forth in Section 5.

 

8. Further Covenants. The Company hereby covenants and agrees that:

(a) On or before 9:00 a.m., New York time, on the first (1st) Business Day
following the execution of this Agreement by the Company and the Holders, the
Company shall file a Current Report on Form 8-K, including the form of this
Agreement and all exhibits to this Agreement as exhibits thereto (the “8-K
Filing”), with the Commission in the form required by the Securities Exchange
Act of 1934, as amended (the “1934 Act”). From and after the 8-K Filing, the
Company represents to the Holders that it shall have publicly disclosed all
material, non-public information delivered to any of the Holders by the Company
or any of its Subsidiaries, or any of their respective officers, directors,
employees or agents. In addition, effective upon the 8-K Filing, the Company
acknowledges and agrees that any and all confidentiality or similar obligations
under any agreement, whether written or oral, between the Company, any of its
Subsidiaries or any of their respective officers, directors, agents, employees
or Affiliates on the one hand, and any of the Holders or any of their Affiliates
on the other hand, shall terminate.

(b) Following the consummation of the transactions contemplated by this
Agreement and the Company’s raising a minimum of $2.0 million in gross proceeds
in the concurrent PIPE offering being conducted by Katalyst Securities LLC and
GP Nurmenkari, Inc. (the “PIPE”), the Company shall use its best efforts to have
its Common Stock approved for listing on the NASDAQ Capital Market.

 

11



--------------------------------------------------------------------------------

(c) No later than the sixth trading day following the Closing Date, the Company
(A) shall have its Board of Directors adopt the appropriate resolutions to
effect a reverse stock split of the shares of common stock of the Company, in
such ratio as shall be determined by the Board of Directors of the Company (the
“Reverse Stock Split”), so that the bid price of the common stock of the Company
will comply with the NASDAQ Capital Market’s minimum bid price requirement for
initial listing at the effective time of the Reverse Stock Split, and (B) shall
submit to the Financial Industry Regulatory Authority, Inc. (FINRA) an
application to effect the Reverse Stock Split no later than 40 days following
the Closing Date. The Holder acknowledges that the Company will need to effect
the Reverse Stock Split in order to list its Common Stock on the NASDAQ Capital
Market.

(d) Following the Reverse Stock Split, based on the various ratios indicated in
the table below (without taking into account additional new stockholders who
participated in the PIPE), the Company expects to have such number of Round Lot
Holders (as such term is defined by NASDAQ) as indicated in the table below:

 

Ratio

  

Round Lot Holders

1-for-5    3,193 1-for-10    2,749 1-for-15    2,050 1-for-20    2,050 1-for-25
   1,656

(e) Based on the budget which was provided by the Company to NASDAQ in
connection with its initial listing application, the Company needs approximately
$9,246,461 in working capital to fund its current level of operations and
expenditures pursuant to its business plan for at least from August 1, 2016
through December 31, 2017.

[(f) [TO BE ADDED TO IROQUOIS AGREEMENT ONLY]As promptly as practicable
following the execution of this Agreement, the Board of Directors of the Company
shall take all necessary actions to appoint Mr. Joshua Silverman as a member of
the Board of Directors, provided that pursuant to the Company’s background
check, none of the events enumerated in Item 401(f) of Regulation S-K of the
Securities Act of 1933, as amended, are applicable to Mr. Silverman.]

 

9.

Leak-Out Restrictions. Each of the Holders agrees that for a period commencing
on the date hereof and ending three (3) Trading Days following the listing of
the Common Stock on the NASDAQ Capital Market (the “Leak-Out Period”), the
Holder agrees, on behalf of itself and each affiliate (as defined in Rule 405
under the Securities Act) of such holder which (x) had knowledge of the
transactions contemplated hereby, (y) has or shares discretion relating to such
Holder’s investments or trading or information concerning such Holder’s

 

12



--------------------------------------------------------------------------------

  investments, including in respect of the securities issuable hereunder, or (z)
is subject to such Holder’s review or input concerning such affiliate’s
investments or trading (collectively, “Trading Affiliates”), not to sell,
dispose or otherwise transfer shares of Common Stock on any Trading Day during
the Leak-Out Period and further agrees, on behalf of itself and each Trading
Affiliates, that for a period commencing on the date following the expiration of
the Leak-Out Period and ending 30 Trading Days thereafter, it will not sell,
dispose or otherwise transfer shares of Common Stock which represent more than
five percent (5%) of the Company’s daily trading volume; provided, however, that
these trading restrictions shall not apply to any sale, disposal or other
transfer at a price at or greater than $0.75 (appropriately adjusted for any
stock split, reverse stock split, stock dividend or other reclassification or
combination of the Common Stock occurring after the date hereof). As used
herein, “Trading Day” means a day on which the principal Trading Market is open
for trading and “Trading Market” means any of the following markets or exchanges
on which the Common Stock is listed or quoted for trading on the date in
question: the NYSE MKT, the NASDAQ Stock Market, the New York Stock Exchange,
OTCQB or OTCQX (or any successors to any of the foregoing). It is hereby agreed
between the parties that the restrictions contained in this Section 9 shall be
terminated if the NASDAQ Stock Market LLC does not approve the Company’s
application for initial listing of its Common Stock on the NASDAQ Capital Market
by October 30, 2016.

 

10. Closing Conditions.

 

  (a) Holder’s Closing Conditions. Each Holder’s obligations to consummate the
transactions contemplated hereby are subject to satisfaction or waiver, in the
discretion of the Holder, of the following conditions:

 

  (1) the Company shall have executed and delivered to each of the Holders this
Agreement;

 

  (2) a legal opinion of the Company’s counsel, in form and substance reasonably
satisfactory to the Holders, shall have been delivered to each of the Holders;

 

  (3) a copy of the irrevocable instructions to the Transfer Agent instructing
the Transfer Agent to deliver, on an expedited basis, a certificate evidencing a
number of the Additional Shares, registered in the name of the Holders in
accordance with Schedule I hereto, shall have been delivered to the Holders;

 

  (4) Series F Warrants, in the form attached hereto as Exhibit B, registered in
the name of each of the Holders in accordance with Schedule I hereto and
executed by the Company, with an exercise price equal to $0.60, subject to
adjustment therein shall have been electronically delivered to the Holders (such
Warrant certificate shall be delivered physically to the Holder within three (3)
Trading Days of the Closing Date);

 

  (5)

Amended Series A Warrants, Amended Series C Warrants, Amended Series D Warrants
and Amended Series E Warrants, in the forms attached hereto as Exhibit A-1,
Exhibit A-2, Exhibit A-3 and Exhibit A-4, respectively, registered in the

 

13



--------------------------------------------------------------------------------

  name of each of the Holders in accordance with Schedule I hereto and executed
by the Company , shall have been electronically delivered to the Holders (such
warrant certificates shall be delivered physically to the Holder within three
(3) Trading Days of the Closing Date);

 

  (6) the registration statements on Form S-1, Commission File Nos. 333-205757
and 333-196115 (as amended or supplemented by any prospectus supplement,
including post effective amendments) shall remain effective and available for
the resale of the shares underlying the Amended Series A Warrants, Amended
Series C Warrants and Amended Series D Warrants and Amended Series E Warrants
immediately following the Closing Date;

 

  (7) the accuracy in all material respects (or to the extent representations or
warranties are qualified by materiality or material adverse effect, in all
respects) when made and on the Closing Date of the representations and
warranties of the Company contained herein (unless as of a specific date
therein, in which case they shall be true and correct as of such date);

 

  (8) each of the Other Holders shall have executed and delivered to the Company
an agreement, in the form substantially identical to this Agreement;

 

  (9) the Company shall have raised at least $2.0 million in gross proceeds in
the PIPE; and

 

  (10) the Holders and the Other Holders shall have exercised an aggregate of 12
million series C Warrants and Series C-1 Warrants, at the exercise price of
$0.50 per share.

 

  (b) Company Closing Conditions. The Company’s obligation to consummate the
transactions contemplated hereby are subject to satisfaction or waiver, in the
discretion of the Company, of the following conditions:

 

  (1) each Holder shall have executed and delivered to the Company this
Agreement;

 

  (2) each of the Other Holders (other than Eastern Capital Limited) shall have
executed and delivered to the Company an agreement, in the form substantially
identical to this Agreement;

 

  (3) Eastern Capital Limited shall have entered into an agreement in the form
substantially identical to this Agreement providing for the same modifications
to the Series A-1 Warrants, Series C-1 Warrants, Series D-1 Warrants and Series
E-1 Warrants held by it; and

 

  (4)

the Holders and the Other Holders shall have exercised an aggregate of 12.0
million Series C Warrants and Series C-1 Warrants, as applicable, at the
exercise price of $0.50 per share, and the exercise price shall be delivered in
accordance with the exercise notices to (i) the Company or (ii) Delaware Trust
Company, to be held pursuant to the Escrow Agreement, dated July 19, 2016, as
amended by

 

14



--------------------------------------------------------------------------------

  the First Amendment dated July 29, 2016, by and among the Company, Delaware
Trust Company, Katalyst Securities, LLC and GP Nurmenkari Inc., on or prior to
the business day following the date of exercise.

 

11. Taxes. Each Holder has reviewed with its own tax advisors the federal,
state, local and foreign tax consequences of the transactions contemplated by
this Agreement. Each Holder is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Each Holder
understands that it (and not the Company) shall be responsible for the Holder’s
own tax liability that may arise as a result of the transactions contemplated by
this Agreement, but the Company shall be responsible for any transfer taxes in
connection with the amendment of the Amended Warrants (and the issuance of any
shares issuable thereunder) and the issuance of the Additional Shares and the
Additional Warrants (and any shares issuable thereunder).

 

12. Miscellaneous.

(a) Governing Law; Jurisdiction; Jury Trial. All questions concerning the
construction, validity, enforcement and interpretation of this Agreement shall
be governed by the internal laws of the State of New York, without giving effect
to any choice of law or conflict of law provision or rule (whether of the State
of New York or any other jurisdictions) that would cause the application of the
laws of any jurisdictions other than the State of New York. Each party hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in The City of New York, Borough of Manhattan, for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is brought in an inconvenient forum or that the
venue of such suit, action or proceeding is improper. Each party hereby
irrevocably waives personal service of process and consents to process being
served in any such suit, action or proceeding by mailing a copy thereof to such
party at the address for such notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF
THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

(b) Counterparts. This Agreement may be executed in two or more identical
counterparts, all of which shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party. In the event that any signature is delivered by
facsimile transmission or by an e-mail which contains a portable document format
(.pdf) file of an executed signature page, such signature page shall create a
valid and binding obligation of the party executing (or on whose behalf such
signature is executed) with the same force and effect as if such signature page
were an original thereof.

 

15



--------------------------------------------------------------------------------

(c) Headings; Gender. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement. Unless the context clearly indicates otherwise, each pronoun herein
shall be deemed to include the masculine, feminine, neuter, singular and plural
forms thereof. The terms “including,” “includes,” “include” and words of like
import shall be construed broadly as if followed by the words “without
limitation.” The terms “herein,” “hereunder,” “hereof” and words of like import
refer to this entire Agreement instead of just the provision in which they are
found.

(d) Severability. If any provision of this Agreement is prohibited by law or
otherwise determined to be invalid or unenforceable by a court of competent
jurisdiction, the provision that would otherwise be prohibited, invalid or
unenforceable shall be deemed amended to apply to the broadest extent that it
would be valid and enforceable, and the invalidity or unenforceability of such
provision shall not affect the validity of the remaining provisions of this
Agreement so long as this Agreement as so modified continues to express, without
material change, the original intentions of the parties as to the subject matter
hereof and the prohibited nature, invalidity or unenforceability of the
provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the parties or the practical
realization of the benefits that would otherwise be conferred upon the parties.
The parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

(e) Entire Agreement; Amendments. This Agreement, the other transaction
documents and the schedules and exhibits attached hereto and the instruments
referenced herein and therein supersede all other prior oral or written
agreements between the Holders, the Company, its Subsidiaries, their affiliates
and Persons acting on their behalf solely with respect to the matters contained
herein and therein, and this Agreement, the other transaction documents, the
schedules and exhibits attached hereto and thereto and the instruments
referenced herein and therein contain the entire understanding of the parties
solely with respect to the matters covered herein and therein; provided,
however, except as specifically set forth herein, nothing contained in this
Agreement or any other transaction document shall (or shall be deemed to) (i)
have any effect on any agreements a Holder has entered into with, or any
instruments a Holder has received from, the Company or any of its Subsidiaries
prior to the date hereof with respect to any prior investment made by such
Holder in the Company or (ii) waive, alter, modify or amend in any respect any
obligations of the Company or any of its Subsidiaries, or any rights of or
benefits to a Holder or any other Person, in any agreement entered into prior to
the date hereof between or among the Company and/or any of its Subsidiaries and
a Holder, or any instruments such Holder received from the Company and/or any of
its Subsidiaries prior to the date hereof, and all such agreements and
instruments shall continue in full force and effect. Except as specifically set
forth herein or therein, neither the Company nor a Holder makes any
representation, warranty, covenant or undertaking with respect to such matters.
For clarification purposes, the Recitals are part of this Agreement. No
provision of this Agreement may be amended other than by an instrument in
writing signed by the Company and each Holder. No waiver shall be effective
unless it is in writing and signed by an authorized representative of the
waiving party. As a material inducement for each Holder to enter into this
Agreement, the Company expressly acknowledges and agrees that (i) no due
diligence or other investigation or inquiry conducted

 

16



--------------------------------------------------------------------------------

by the Holder, any of its advisors or any of its representatives shall affect
the Holder’s right to rely on, or shall modify or qualify in any manner or be an
exception to any of, the Company’s representations and warranties contained in
this Agreement and (ii) unless a provision of this Agreement is expressly
preceded by the phrase “except as disclosed in the SEC Documents,” nothing
contained in any of the SEC Documents shall affect a Holder’s right to rely on,
or shall modify or qualify in any manner or be an exception to any of, the
Company’s representations and warranties contained in this Agreement.

(f) Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) upon receipt, when sent by facsimile (provided confirmation of
transmission is mechanically or electronically generated and kept on file by the
sending party) or by electronic mail; or (iii) one (1) business day after
deposit with an overnight courier service with next day delivery specified, in
each case, properly addressed to the party to receive the same. The addresses
and facsimile numbers for such communications shall be as follows.

If to the Holders at the last address on record with the Company:

If to the Company at:

50 N. Laura Street, Suite 2500

Jacksonville, Florida

Attention: Chief Executive Officer

Phone: 904-516-5436

Email: gwilson@tapimmune.com

with a copy to:

Shumaker, Loop & Kendrick, LLP

101 E. Kennedy Blvd., Suite 2800

Tampa, Florida 33602

Attention: Mark A. Catchur, Esq.

Phone: 813-229-7600

Fax: 813-229-1660

Email: mcatchur@slk-law.com

or to such other address and/or facsimile number and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s facsimile machine containing the time, date, recipient
facsimile number and an image of the first page of such transmission or (C)
provided by an overnight courier service shall be rebuttable evidence of
personal service, receipt by facsimile or receipt from an overnight courier
service in accordance with clause (i), (ii) or (iii) above, respectively.

 

17



--------------------------------------------------------------------------------

(g) Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and permitted
assigns, including any assignee of any of the securities issuable hereunder. The
Company shall not assign this Agreement or any rights or obligations hereunder
without the prior written consent of each Holder. Provided a Holder provides the
Company with written notice thereof, a Holder may assign some or all of its
rights hereunder in connection with any transfer of any of the securities
issuable hereunder without the consent of the Company, in which event such
assignee shall be deemed to be a holder hereunder with respect to such assigned
rights, provided such assignment is in compliance with applicable securities
laws.

(h) Expenses. The Company shall pay the legal fees in connection with the
transactions contemplated hereby as set forth in Schedule 12(h) hereto.

(i) No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective permitted successors and permitted
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

(j) Survival. The representations, warranties, agreements and covenants shall
survive the Effective Date.

(k) Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as any other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

(l) Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party. No specific
representation or warranty shall limit the generality or applicability of a more
general representation or warranty.

(m) Independent Nature of Holder’s Obligations and Rights. The obligations of
each Holder under this Agreement are several and not joint with the obligations
of any Other Holder, and no Holder shall be responsible in any way for the
performance of the obligations of any Other Holder under this Agreement. Nothing
contained herein or in the Securities Purchase Agreement or in any other
transaction documents relating hereto and thereto, and no action taken by any
Holder pursuant hereto or thereto, shall be deemed to constitute the Holders as,
and the Company acknowledges that the Holders do not so constitute, a
partnership, an association, a joint venture or any other kind of group or
entity, or create a presumption that the Holders are in any way acting in
concert or as a group or entity with respect to such obligations or the
transactions contemplated by the Securities Purchase Agreement or the
transaction documents relating thereto, and the Company acknowledges that the
Holders are not acting in concert or as a group, and the Company shall not
assert any such claim, with respect to such obligations or the transactions
contemplated by this Agreement, the Securities Purchase Agreement or the
transaction documents relating hereto or thereto. The decision of each Holder to
enter into this Agreement and to effectuate the transactions contemplated by
this Agreement has been made by such Holder independently

 

18



--------------------------------------------------------------------------------

of any Other Holder. Each Holder acknowledges that no Other Holder has acted as
agent for such Holder in connection with such Holder making its decision to
enter into this Agreement or effectuating the transactions contemplated hereby
and hereunder and that no Other Holder will be acting as agent of such Holder in
connection with monitoring such Holder’s investment in the Securities or
enforcing its rights under this Agreement, the Securities Purchase Agreement or
the transaction documents relating thereto. The Company and each Holder confirms
that each Holder has independently participated with the Company in the
negotiation of the transactions contemplated hereby with the advice of its own
counsel and advisors. Each Holder shall be entitled to independently protect and
enforce its rights, including, without limitation, the rights arising out of
this Agreement or out of any other transaction document, and it shall not be
necessary for any Other Holder to be joined as an additional party in any
proceeding for such purpose. The use of a single agreement to effectuate the
transactions contemplated herein and hereby was solely in the control of the
Company, not the action or decision of any Holder, and was done solely for the
convenience of the Company and not because it was required or requested to do so
by any Holder. It is expressly understood and agreed that each provision
contained in this Agreement and the transaction documents relating thereto is
between the Company and a Holder, solely, and not between the Company and the
Holders collectively and not between and among the Holders.

[The next pages are the signature pages]

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Warrant Amendment
Agreement as of the date first written above.

 

COMPANY:

TAPIMMUNE INC.

By:

Name:

Title:

HOLDER:

By:

Name:

Title:

[Signature Page - Warrant Amendment Agreement]

 

20



--------------------------------------------------------------------------------

EXHIBIT A-1

Amended Series A Warrants

 

21



--------------------------------------------------------------------------------

EXHIBIT A-2

Amended Series C Warrants

 

22



--------------------------------------------------------------------------------

EXHIBIT A-3

Amended Series D Warrants

 

23



--------------------------------------------------------------------------------

EXHIBIT A-4

Amended Series E Warrants

 

24



--------------------------------------------------------------------------------

EXHIBIT B

Form of Series F Warrants

 

25



--------------------------------------------------------------------------------

Schedule I1/

 

Holder

   Number of
Series C
Warrants
Being
Exercised      Number of
Additional
Shares      Number of
Series F
Warrants      Number of
Amended
Series A
Warrants      Number of
Amended Series
C Warrants      Number of
Amended Series
D Warrants      Number of
Amended
Series E
Warrants                                                                       
              

 

1/  NTD: each investor group will have a separate agreement with the company and
therefore Schedule I will only include information regarding such investor
group’s entities.

 

26



--------------------------------------------------------------------------------

EXHIBIT C

EXERCISE NOTICE

TAPIMMUNE INC.

The undersigned holder (the “Holder”) hereby exercises the right to purchase
                 shares of common stock (“Warrant Shares”) of TapImmune Inc., a
Nevada corporation (the “Company”), pursuant to that certain Series C Warrant
originally issued on January 12, 2015, as amended (the “Warrant”). Capitalized
terms used herein and not otherwise defined shall have the respective meanings
set forth in the Warrant.

In consideration of the Company entering into that certain Warrant Amendment
Agreement of even date herewith with the Holder (the “Warrant Amendment
Agreement”) and subject to the satisfaction or waiver by Holder of the
conditions set forth in Section 10(a) of the Warrant Amendment Agreement, the
Holder agrees to pay the aggregate exercise price in the sum of $         to the
Company in accordance with the terms of the Warrant not later than 2 p.m. on the
first business day hereafter in cash or via wire transfer of immediately
available funds.

The Holder acknowledges that the Company will enter into other agreements with
other third parties and incur substantial obligations thereunder in reliance
upon the Holder’s execution of this exercise notice, and agrees that the
exercise of the Warrant for the number of Warrant Shares set forth above upon
the terms set forth herein shall be irrevocable.

The Company shall deliver to the Holder, or its designee or agent as specified
below, shares of Common Stock in respect of the exercise contemplated
hereby. Delivery shall be made to the undersigned holder, or for its benefit, to
the following address:

 

 

 

 

 

Date:   August     , 2016 Name of Registered Holder By:  

 

Name:     Title:    

 

Account      Number:  

 

  

(if shares are delivered by electronic book entry transfer)

Transaction Code

Number:  

 

  

(if shares are delivered by electronic book entry transfer)

 

27